Day, J.
Upon tbe trial tbe fact that plaintiff bad received a full and unqualified pardon was proved, and it was admitted that defendant was entitled to a judgment, unless plaintiff was discharged from tbe payment of tbe costs in question by tbe pardon of tbe governor. In our opinion tbe court below ruled rightly. Although tbe costs follow tbe conviction as a necessary incident, yet they constitute a fund distinct from tbe fine, and are eventually due tbe witnesses and tbe various officers of tbe law.
They are not affected by a general pardon • discharging a convict from a fine and judgment of imprisonment. Upon this point see tbe following: County of Schuylkill v. Rufsnider, 46 Penn. 446; State v. McO'Blenis, 21 Mo. 272; Holliday v. The People, 6 Gill. 214; State v. Farley, 8 Blackf. 229; Ex parte McDonald, 2 Wharf. 440.
Affirmed.